Citation Nr: 0919636	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-37 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a thoracic spine injury.

2.  Entitlement to service connection for sickle cell anemia 
and thalassemia.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for rashes, claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for painful muscles and 
joints, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for tension headaches, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for symptoms involving 
the upper and lower respiratory system, claimed as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to 
December 1992.  

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003, April 2004, May 2005, 
September 2006, June 2007 and May 2008 rating decisions of 
the RO in St. Petersburg, Florida, which, in pertinent part 
increased the appellant's thoracic spine rating to 40 percent 
and denied service connection for the remaining issues.  

The appellant testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.  

The Board received evidence directly from the appellant at 
his hearing before the undersigned and in March 2009.  He 
waived RO consideration for the evidence submitted at his 
hearing.  The March 2009 evidence did not have such a waiver.  
The evidence pertains solely to the PTSD claim, which is 
being remanded for appropriate action.  See 38 C.F.R. § 
20.1304(c) (2008) (any pertinent evidence accepted directly 
at the Board must be referred to the agency of original 
jurisdiction (AOJ) for initial review unless this procedural 
right is waived by the appellant).

Finally, the RO certified the issue of service connection for 
sleep apnea to the Board.  The appellant originally claimed 
service connection for symptoms involving the upper and lower 
respiratory system and objected to the RO's characterization 
in his May 2005 Notice of Disagreement.  The Board has 
recharacterized the issue to conform to the appellant's 
actual claim.  The appellant is not prejudiced by this 
recharacterization as the development process would have been 
identical in either case.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The appellant has substantial low back disability, for which 
he was previously denied service connection.  The appellant 
has repeatedly brought a petition to reopen that claim in 
2007.  The April 2007 statement from his representative 
raises a claim for an increased rating due to convalescence.  
The appellant has also raised a claim for a dependency 
allowance in May 2008.  None of these claims have been 
addressed on the record.  These matters are REFERRED to the 
RO for appropriate action.  

The issues of a rating in excess of 40 percent for a thoracic 
spine injury and service connection for PTSD and tension 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The appellant's entrance to service physical examination 
is not of record.

2.  The appellant's sickle cell trait, anemia and thalassemia 
were not initially manifest as a disease during the 
appellant's active duty military service and are not 
otherwise attributable to his service.

3.  There is no objective evidence of chronic disability 
manifested by signs or symptoms involving skin rashes, to 
include of the ankles, knees and shoulders, incurred in 
active service in Southwest Asia to a degree of 10 percent or 
more.

4.  There is no objective evidence of chronic disability 
manifested by signs or symptoms involving painful muscles and 
joints, to include of the ankles, knees and shoulders, 
incurred in active service in Southwest Asia to a degree of 
10 percent or more.

5.  The appellant's diagnosed respiratory disorders, sleep 
apnea and allergic rhinitis, were first diagnosed many years 
after service.


CONCLUSIONS OF LAW

1.  The appellant's sickle cell anemia and thalassemia were 
not manifested in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2008); VAOPGCPREC 67-90, 82-90.  

2.  The appellant's skin rashes were not incurred in or 
aggravated by active service nor may they be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113, 1117 and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 and 3.317 (2008).

3.  The appellant's painful muscles and joints were not 
incurred in or aggravated by active service nor may they be 
presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1113, 1117 and 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.317 
(2008).

4.  The appellant's upper and lower respiratory conditions 
were not incurred in or aggravated by active service nor may 
they be presumed to have occurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1113, 1117 and 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, 
letters dated in January 2004 (for PTSD), January 2005 (for 
rashes, muscle and joint pain, headaches and a respiratory 
condition) and April 2006 (for sickle cell) fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  While notice of 
the degree of disability and effective date elements was not 
provided, the Board concludes that service connection is not 
warranted for the claimed conditions.  There is no 
prejudicial harm to the appellant.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's extant service treatment records 
and VA medical records are in the file.  Many of the 
appellant's service treatment records were lost during 
service, when the appellant transferred from being stationed 
in Germany back to the United States.  The appellant's extant 
records were obtained and there is no indication that the 
lost records are recoverable or are otherwise available.  The 
appellant has expressed concern that his complete VA medical 
records, particularly those from Montgomery, Bay Pines and 
Gainesville in 1995 and 1996 were not associated with the 
claims file.  The Board has reviewed the file and these sets 
of records are present.  Private medical records identified 
by the appellant have been obtained, to the extent possible.  
The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

No examination was performed for the appellant's sickle 
cell/thalassemia claim and the Board concludes that one is 
not necessary.  Regulation recognizes that sickle cell 
disorders are hereditary conditions.  See 38 C.F.R. § 3.303 
(2008).  Service connection for a hereditary disorder 
requires competent evidence of an increase in severity during 
service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
There is no such evidence of record.  Service connection 
cannot be granted without such evidence and an examination 
cannot provide it.  Cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004) ("Because some evidence of an in- service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a postservice 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's sickle cell thalassemia claim 
since it could not provide evidence of a past event.  This is 
discussed in greater detail below.

The appellant was provided with a February 2005 VA 
examination on his claims for skin rash, painful muscles and 
joints and symptoms involving the upper and lower respiratory 
system.  The appellant was afforded medical examination to 
obtain diagnoses and an opinion as to whether his claimed 
conditions can be directly attributed to service.  Further 
examination or opinion is not needed on the skin rash, 
painful muscles and joints and symptoms involving the upper 
and lower respiratory system claims because, at a minimum, 
the preponderance of the competent evidence is that the 
claimed conditions may not be associated with the appellant's 
military service.  Furthermore, diagnoses were made, 
foreclosing presumptive service connection for undiagnosed 
illnesses under 38 C.F.R. § 3.317 (2008).  This is discussed 
in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that he is entitled to service 
connection for a variety of conditions.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

a. Sickle Cell Anemia and Thalassemia

The appellant testified that he was tested for and found 
positive for sickle cell traits in 1983, after learning that 
his son suffered from the disorder.  He further contends that 
his sickle cell trait, anemia and thalassemia were manifest 
during service and that service connection is warranted.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

The question as to whether a hereditary disease always rebuts 
the presumption of soundness was posed to the General Counsel 
in 1988, and the General Counsel, referring in its opinion to 
another opinion issued in 1985, both of which concerned cases 
involving retinitis pigmentosa, noted that "retinitis 
pigmentosa and most other diseases of hereditary origin can 
be incurred or aggravated in service, in the sense 
contemplated by Congress in title 38."  VAOGC 8- 88 (Sept. 
29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990).  The 
opinion further stated,

They can be considered to be incurred in service if 
their symptomatology did not manifest itself until after 
entry on duty.  The mere genetic or other familial 
predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at 
some time in his or her lifetime, does not constitute 
having the disease.

VAOGC 8-88; see also VAOGC 1-85 (Mar. 5, 1985) (reissued as 
VAOPGCPREC 82-90 (July 18, 1990).  In cases where the 
appellant seeks service connection for a congenital 
condition, the Board must classify the condition as to 
whether it is a disease or defect and discuss the presumption 
of soundness.  Quirin v. Shinseki, No. 06-2007, (U.S. Vet. 
App March 10, 2009), slip op. at 3.  

In VAOPGCPREC 82-90, the General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, and indicated 
that support for this position could be found in VA 
regulations themselves, noting that two familial diseases, 
sickle cell anemia and Huntington's chorea, were included for 
rating purposes in the Schedule for Rating Disabilities.  
VAOPGCPREC 82-90, page 4.  VA General Counsel has also held 
that the existence of a hereditary disease under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness, 
and that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 
18, 1990), 55 Fed. Reg. 43253 (1990).  

In light of the General Counsel's opinion explicitly 
recognizing sickle cell anemia as a familial disease, the 
Board will consider the sickle cell anemia as a congenital 
disease for VA compensation benefits purposes.  The 
appellant's 2004 medical records also indicate that 
thalassemia is a congenital disease.  Accordingly, the Board 
must inquire first as to whether the appellant was sound at 
entry to service.  See 38 C.F.R. § 3.306 (2008); see also 
Quirin, supra.

As noted in the VCAA discussion above, the appellant's 
service treatment records are largely lost.  There is no 1978 
entrance examination or even verification of the 1983 sickle 
cell testing. 

There is no presumption, either in favor of the claimant or 
against VA, arising from missing records.  See Cromer v. 
Nicholson, 455 F.3d 1346, 1350 (Fed. Cir. 2007) [the Federal 
Circuit declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In light of the VA General Counsel's holding that a 
hereditary disease may be considered incurred inservice if 
first manifested inservice, the Board will evaluate the claim 
as one for inservice incurrence.  See VAOPGCPREC 67-90, 
supra.  

The appellant testified before the undersigned that he was 
tested for and diagnosed with sickle cell trait in 1983.  
Since then, his remaining children have been diagnosed with 
the disorder as well.  The appellant testified that he 
received some treatment, and was hospitalized once during 
service.  He further stated that he had skeletal pain, but 
did not understand the cause, thinking it may have been 
weather related.  

The Board cannot accept the appellant's testimony that his 
treatment during service was for a present, manifest sickle 
cell disorder.  Assuming that the appellant was tested in 
1983 and sickle cell trait was discovered at the time, this 
does not automatically mean that the disorder was manifest.  
The appellant's own testimony indicates that he did not 
understand the cause of his skeletal pain.  It is only now, 
looking back that the appellant believes that his sickle cell 
trait had manifested.  The appellant is not competent to 
report that his vague and generalized pain complaints, twenty 
years after the fact, were manifestations of sickle cell 
traits.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Again, the appellant's service treatment records are largely 
lost.  The appellant's dental records, however, are present.  
A "Health Questionnaire for Dental Treatment" contains a 
list of several conditions.  Anemia is unchecked, with only 
heart murmur checked.  A note on the Questionnaire indicates 
that the appellant was asked about the heart murmur.  The 
original signature date, including the appellant's signature, 
was in November 1990, with rechecks in December 1991 and 
February 1992.  There is no indication of sickle cell traits, 
anemia or thalassemia manifesting in the extant records.  

The appellant's post-service medical records weigh heavily 
against this claim.  The appellant received extensive VA 
treatment in 1993, 1995-1996, 1999-2002.  The appellant's 
1990's treatment was primarily for drug addiction and back 
pain.  At no time did the appellant ever report sickle cell 
to anyone.  There is no evidence of treatment or even 
suspicion of a sickle cell trait, thalassemia or anemia of 
any kind, no reference to abnormal hematocrit, hemoglobin or 
red blood cell count levels.  

The first indication of a present, manifest sickle cell 
disorder occurs in a January 2002 treatment note that 
observed that "some mild microcytic anemia" had been found 
during a blood test.  At the same time, a scan of the 
appellant's humeri revealed abnormal changes, which were 
eventually associated with the sickle cell condition.  An 
August 5, 2004, VA ambulatory care note states that the 
appellant's "overlapping sickle cell and beta thalassemia 
appears to have resulted in multiple bony infarcts leaving 
sporadic lesions in both humeri and femurs along with the 
proximal tibia."  The appellant reported intermittent bone 
pain "over the years" with a recent discovery of sickle 
cell and beta thalassemia.  This entry indicates that the 
appellant has had bone pain for sometime, but he was also 
evaluated for old compression fractures of the thoracic 
spine.  The note is not clear which cause, sickle cell or 
compression fractures, were the reported bone pain or the 
length of time described by "over the years."  

According to the medical evidence, the appellant's sickle 
cell traits went completely undetected from separation in 
December 1992 until discovery by blood test in January 2002, 
a period of just over nine years.  The appellant did not, at 
that time, consider the sickle cell disease significant 
enough to mention when discussing his own medical history.  
When the disease was first noted, the source was not the 
appellant, but a blood test.  Furthermore, sickle cell anemia 
and thalassemia are not observable to lay witnesses.  In the 
absence of a detectable disorder, the appellant's testimony 
that the sickle cell trait was manifest is simply incredible.  

The term "disability," as used for VA purposes, refers to a 
condition resulting in an impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  This 
distinction between diagnosis and disability is well 
established in VA law.  Cf. 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.).  Even assuming the appellant tested positive 
for the trait during service, the Board finds that the 
preponderance of the evidence shows that the appellant's 
sickle cell trait and thalassemia did not result in a 
manifest disorder until several years after the appellant's 
separation from service.  See VAOPGCPREC 67-90, supra.  
Service connection is not warranted.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Undiagnosed Illnesses

The appellant contends that he has a variety of illnesses as 
a result of his service in the Persian Gulf War.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.  

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  Unlike the elements for direct service 
connection given above, for the undiagnosed illness part of 
the appellant's claims, as discussed in more detail below, 
competent evidence linking a current disability to an event 
during service need not be provided.  Gutierrez v. Principi, 
19 Vet. App. 1 (2004).

Additionally, 38 C.F.R. § 3.317(a)(2)(i)(B) further states 
that VA, as yet has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multi- symptom illness;" therefore, 38 
C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
as currently meeting this definition.  See 68 Fed. Reg. 
34539- 543 (June 10, 2003).  It was provided, however, in 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi- 
symptom illness include, but are not limited to, fatigue.  38 
C.F.R. § 3.317(b).  The Board notes, however, that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Skin Rashes

The appellant contends that he has skin rashes that are a 
result of his service in the Gulf War.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

The appellant also testified that his skin rashes are the 
result of his sickle cell anemia and thalassemia.  As the 
Board has described, the sickle cell anemia and thalassemia 
are not service connected.  The Board will restrict the 
present inquiry to alternative bases for service connection.  

The Board notes that the appellant's service treatment 
records do not reflect treatment for skin rashes.  

In February 1996, the appellant was seen for a rash.  He 
reported that it came and went, but an accurate description 
was not recorded.

At his February 2005 VA examination, the appellant reported 
that his rashes began in 1994.  He was noted to have previous 
diagnoses of seborrheic dermtitis, xerosis and 
neurodermatitis.  The appellant obtained some relief with 
prescription shampoos and lotions.  

As there are diagnoses of record, service connection under 
38 C.F.R. § 3.317 is unavailable.  The Board turns to direct 
service connection.  See Hickson, supra.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The medical evidence reveals diagnoses of at least three 
distinct skin disabilities.  Given the differential 
diagnoses, the Board is unclear as to whether the appellant, 
in his testimony, meant to say that all the skin disorders 
began during service, as he discusses them as a single 
entity.  

It is not clear to the Board that the existence of three 
different and distinct skin disabilities which come and go, 
according to the record, can be said to have continuously 
present since service.  The appellant's own statements during 
his February 2005 VA examination break continuity to service.  
There is no competent evidence to support a connection to any 
event during service.  The appellant's current allegations 
are that the skin disorders are the result of his sickle cell 
trait, anemia and thalassemia.  The Board finds that the 
appellant did not incur a skin rash disability during 
service.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Painful Muscles and Joints

As to the appellant's complaints of painful muscles and 
joints, the Board notes that some of these have been 
attributed to the sickle cell and thalassemia discussed 
above.  Specifically, an August 5, 2004, ambulatory care note 
states that the appellant's "overlapping sickle cell and 
beta thalassemia appears to have resulted in multiple bony 
infarcts leaving sporadic lesions in both humeri and femurs 
along with the proximal tibia."  The appellant reported 
intermittent bone pain over the years with a recent discovery 
of sickle cell and beta thalassemia.  The first scans to show 
abnormal bones were taken in January 2002.  

In January and February 2002, the appellant was treated for 
left shoulder pain, diagnosed as tendonitis.  The appellant 
was also treated for pes planus and fasciitis in 2004.  The 
appellant has been seen in the rheumatology clinic.  

At his February 2005 VA examination, the appellant complained 
of knee, ankle and shoulder pain since the 1980's.  The 
appellant was noted to have normal ankles by x-ray and no 
changes consistent with degenerative joint disease in his 
shoulders.  A May 2004 x-ray study revealed a suprapatellar 
effusion.  The appellant complained of occasional swelling of 
both knees, and pain with prolonged sitting and walking.  
Over the prior two to three months, the appellant reported 
some buckling.  The appellant was also evaluated for plantar 
fasciitis.  He reported that he began having foot pain in the 
mid 1980's.  The appellant was found to have pes planus by x-
ray in March 2004.  The appellant reported that the pain in 
his feet had become progressively worse over the past 12 
years.  The appellant denied any generalized myalgias.  

While the appellant has made a general claim for painful 
muscles and joints, when these are examined more closely, it 
appears that he has several discreet disorders which are 
productive of painful muscles and joints.  As these 
conditions are diagnosed, service connection under 38 C.F.R. 
§ 3.317 is unavailable.  Furthermore, the appellant denied 
any generalized myalgias, excluding fibromyalgia a medically 
unexplained chronic multi-symptom illness.  These conditions 
were not manifest during service and appear to be recent 
complaints.  Service connection on a direct basis is not 
warranted.  To the extent that they appear to be a 
manifestation of the appellant's sickle cell disorder, the 
appellant is not service connected for that condition and 
service connection on a secondary basis is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's painful muscles and 
joints claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Upper and Lower Respiratory Illness

In December 2002, the appellant was diagnosed as having an 
upper respiratory infection, with bilateral nasal congestion 
and sinus pressure and no prior history of significant sinus 
illness.  The appellant reported use of medication for 
allergic rhinitis.  

The appellant has also been diagnosed with sleep apnea and 
allergic rhinitis.  The positive diagnoses push these 
conditions outside the rubric of 38 C.F.R. § 3.317.  Service 
connection may not be granted on that basis.

The appellant was first diagnosed with sleep apnea and 
allergic rhinitis years after service.  At the February 2005 
VA examination, the appellant's wife indicated that she noted 
loud snoring and absent breathing while the appellant slept 
for the last twenty years.  The appellant had his first sleep 
study in 2004, leading to the sleep apnea diagnosis.  The 
appellant complained of chronic fatigue since service.  The 
appellant complained of an intermittent cough for about a 
year, chronic in the preceding six months.  The appellant 
reported shortness of breath on walking half a mile.  

The appellant's wife is not competent to report that the 
appellant's difficulty breathing was more than difficulty 
breathing.  Furthermore, the presence of anemia explains much 
of the appellant's current complaints of fatigue and 
shortness of breath.  The diagnoses of sleep apnea and 
allergic rhinitis were first made several years after 
service.  The Board finds that there is no competent evidence 
of inservice incurrence or a relationship between those 
conditions and service.  Service connection must be denied.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sickle cell thalassemia 
is denied.

Entitlement to service connection for rashes, claimed as due 
to an undiagnosed illness, is denied.

Entitlement to service connection for painful muscles and 
joints, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for symptoms involving the 
upper and lower respiratory system, claimed as due to an 
undiagnosed illness, is denied.


REMAND

The Board must remand the appellant's increased rating claim 
for a thoracic spine disability as well as claims of service 
connection for PTSD and headaches.  

The appellant indicated at his hearing before the undersigned 
that his service connected thoracic spine injury had 
worsened.  The Board notes that the appellant's last VA 
examination in connection with his claim was in July 2007.  
As the appellant was last afforded an examination almost two 
years ago and his statements suggest an increase in 
symptomatology since that time, the Board finds that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  The appellant is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through June 2007.  To correctly 
assess the appellant's current disability, all records of 
treatment from June 2007 to the present must be considered.  
Therefore, those records must be obtained for the file.

The appellant claims that he has PTSD as a result of 
inservice stressors from the first Gulf War and his duties 
assisting a chaplain.  The RO denied the claim on the basis 
that the appellant does not have a diagnosis of PTSD and that 
his inservice stressors had not been supported by credible 
evidence.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  Furthermore, VBA Fast Letter 05-01 
(Feb. 9, 2005) indicates that initial VA mental disorder 
examinations are to be conducted by a board certified 
psychiatrist, a licensed psychologist, a psychiatry resident 
under close supervision of an attending psychiatrist or 
psychologist, or a psychology intern under close supervision 
of an attending psychiatrist or psychologist.  

In this matter, the appellant claims that he has PTSD as a 
result of traumatic experiences in service, including 
exposure to combat casualties, both Allied and Iraqi, while 
serving as a chaplain's assistant during the first Persian 
Gulf War, from October 1990 to April 1991.  The appellant has 
identified the 101st Airborne as the unit with which he was 
stationed at the time.  

VA has not attempted to verify the occurrence of any alleged 
stressful events in the Gulf War by contacting the 
appropriate agency, and additional development is indicated.  
VA has not attempted to verify the occurrence of any alleged 
stressful events in Iraq by contacting the U.S. Armed 
Services Center for Unit Records (now U.S. Army and Joint 
Services Records Research Center or JSRRC) regarding the 
appellant's unit records.  The Board remands that the RO may 
request a search of 101st Airborne records for the period of 
October 1990 to April 1991, for receipt of combat casualties.  

Furthermore, there are several evaluations and entries by 
psychologists and psychiatrists in 2002 and 2004 that 
indicate that the appellant did not have PTSD at that time.  
The RO appears not to have noticed that there are several 
later PTSD diagnoses of record.  The appellant was seen for 
evaluation by a medical doctor on July 26, 2004, and by a 
clinical psychologist on July 30, 2004.  Both concluded that 
the appellant did have PTSD.  The appellant began treatment 
through the dual diagnosis treatment program in August 2004.  
The appellant was seen by a social worker on August 2, 2004, 
who entered a diagnosis of PTSD in the appellant's problem 
list.  An August 10, 2004, individual note does not indicate 
PTSD.  The appellant's August 16, 2004, treatment plan 
indicates that he was receiving treatment for cocaine 
dependence and rule out PTSD, and a psychotic disorder, NOS.  
It is not clear whether the appellant has PTSD, and the 
appellant has not received a VA examination on the subject.  
If, and only if, the appellant's stressors are verified, the 
appellant should be scheduled for a VA examination to 
determine whether he has PTSD and if so, whether his PTSD is 
the result of his inservice stressors.  

The appellant's tension headaches have been attributed to 
non-service connected depression and anxiety.  The appellant 
was evaluated for headaches in May 2004.  He was referred for 
a neurology consultation in June 2004, which included a brain 
MRI.  The examiner concluded that the appellant was suffering 
from tension headaches as a result of his depression and 
anxiety disorders.  The appellant is not presently service 
connected for a psychiatric disability.  

PTSD is a form of anxiety disorder.  See 38 C.F.R. § 4.130 
(2008).  The evidence raises a reasonable possibility that 
the headaches are the result of PTSD.  The Board finds that 
the appellant's service connection for headaches claim is 
inextricably intertwined with the PTSD claim.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on an appellant's claim for the second issue).  The 
Board defers the headache issue until the completion of 
development on the PTSD claim.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA medical 
records for treatment concerning his 
thoracic spine injury from June 2007 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The RO should attempt to verify the 
appellant's claimed stressor events from 
October 1990 to April 1991 as a chaplain's 
assistant with the 101st Airborne by 
contacting the JSRRC.  

3.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his scoliosis 
disability.  Sufficient evaluations should 
be scheduled to evaluate the appellant's 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected thoracic 
spine injury with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.

4.  If and only if the appellant's 
stressors are verified, schedule the 
appellant for VA examinations to determine 
(1) whether the appellant has PTSD, and 
(2) whether any such disorder is as likely 
as not etiologically related to the 
verified, inservice stressors.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

5.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


